ACCEPTED
                                                                                   03-15-00019-CV
                                                                                           5459053
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              5/28/2015 4:17:00 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                            NO: 03-15-00019-CV

                                                                FILED IN
              IN THE THIRD DISTRICT COURT OF             3rd
                                                      APPEALSCOURT   OF APPEALS
                                                             AUSTIN, TEXAS
                            AT AUSTIN, TEXAS             5/28/2015 4:17:00 PM
                                                           JEFFREY D. KYLE
                                                                 Clerk
           JEFF KAISER, P.C. and JEFFERY BENEDICT KAISER
                         a/k/a Jeffrey B. Kaiser,
                                                  Appellants
                                      v.
                          THE STATE OF TEXAS,
                                                  Appellees

                     From the 98th Judicial District Court
                           of Travis County, Texas
                  Trial Court Cause No. D-1-GV-13-000790

APPELLANTS’ MOTION TO EXTEND TIME TO FILE APPELLANTS’
             BRIEF TO TODAY, MAY 28, 2015


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 26.3, Appellants Jeff

Kaiser, P.C. and Jeffery Benedict Kaiser, contemporaneous with the filing of

their Appellants’ Brief today, file this Motion for Extension of Time to File

their Appellants’ Brief, ,which motion complies with Rule 10.5(b), and in

support thereof would respectfully show as follows:

      1.     This is Appellants’ third request for an extension of time to file

their brief on the merits. The Court previously granted a second request to
provide time for the court reporter to file the trial exhibits, which were

inadvertently left out of the record. The deadline for Appellant’s Brief was set

for May 8, 2015.

      2.     This is an appeal from a final judgment in Cause No. D-1-GV-13-

000790; The State of Texas v. Jeff Kaiser, PC et al.; in the 98th Judicial District

Court of Travis County, Texas.        The trial court signed its final order on

December 1, 2014.

      5.     Appellants filed a request for findings of fact and conclusions of

law on December 8, 2014.

      6.     Appellants filed their notice of appeal on January 8, 2015.

      7.     Appellants’ original deadline to file their brief was set for Friday,

March 20, 2015, and the deadline after the first unopposed extension was

granted by the Court was April 8, 2015.          The deadline after the second

unopposed request for extension was May 8, 2015.

      8.     Appellants’ counsel received the supplement to the reporter’s

record on April 13, 2015. Since receipt of the supplement, Appellants counsel

has been occupied with the following matters:

      a)     Oral argument on April 15, 2015 to the 14th Court of Appeals in

Case No. 14-14-00605-CV; Kelly v. Wiggins; in the Court of Appeals for the

Fourteenth District of Texas;

                                        2
      b)    a summary judgment reply deadline in Cause No. 2013-68181;

Ellington F. Holdings, LLC v. Tour Partners, Ltd, in the 55th District Court of

Harris County, Texas;

      c)    trial preparation for a Monday, April 20, 2015 trial docket call in

Cause No. 2013-68181; Ellington F. Holdings, LLC v. Tour Partners, Ltd, in

the 55th District Court of Harris County, Texas (case subsequently set for trial

beginning Tuesday, May 5, 2015);

      d)    a May 1, 2015 deadline for a Petition for Review to the Texas

Supreme Court in Case No. 15-0334; Laday v. Pedraza; in the Supreme Court

of Texas;

      e)    a May 1, 2015 trial setting in Cause No. 12-DCV-198696; OGAB

Investments, LLC v. Suarez; in the 269th District Court of Fort Bend County,

Texas;

      f)    a May 5, 2015 trial setting in Cause No. 2013-68181; Ellington F.

Holdings, LLC v. Tour Partners, Ltd, in the 55th District Court of Harris

County, Texas;

      g)    a May 12, 2015 dispositive hearing in Cause No. CV-0070213;

Kelly v. Wiggins; in County Court at Law No. 1 of Galveston County, Texas;

and




                                       3
      h)     several motions, discovery deadlines, mediation, and various time-

sensitive matters in several pending cases.

      9.     Due to the commitments above, Appellants’ counsel was unable to

prepare an adequate Appellants’ brief to aid the Court before the May 8, 2015

deadline.     Appellants’ counsel has completed Appellants’ Brief and has

contemporaneously filed same today, Thursday, May 28, 2015.

      10.    Appellants respectfully request that the Court extend time for

Appellants to file their Appellants’ Brief for 20 days, making the extended

deadline today, Thursday, May 28, 2015.

      11.    Appellants do not seek this extension for the purposes of delay but

only so that justice may be served.

                                      PRAYER

      For all these reasons, Appellants respectfully request a 20-day extension

of time for filing their Appellants’ Brief for a new deadline of May 28, 2015

and for all such further relief to which they may be justly entitled.

                                        TWOMEY | MAY, PLLC

                                        /s/ George F. May/
                                        _______________________________
                                        George F. May
                                        TBA NO. 24037050
                                        2 Riverway, 15th Floor
                                        Houston, Texas 77056
                                        (713) 659-0000 [Telephone]
                                        (832) 201-8485 [Telecopier]
                                         4
                                      george@twomeymay.com

                                      Attorney in Charge on Appeal for Jeff
                                      Kaiser, P.C. and Jeffery Benedict Kaiser,
                                      Appellants


                    CERTIFICATE OF CONFERENCE:

I certify that I conferred with counsel for Appellee who stated that Appellee
does not have authority to allow this motion to be filed as unopposed, but stated
that Appellee will not seek dismissal of this Appeal. This motion is therefore
filed as opposed.


                                      /s/ George F. May/
                                      _______________________________
                                      George F. May




                                       5
                       CERTIFICATE OF SERVICE

      I, George F. May, hereby certify that a true and correct copy of the above
and foregoing instrument has been forwarded to all parties and counsel of
record, pursuant to Rules 21 and 21a, Tex. R. Civ. P., on this 28th day of May,
2015.

Mr. Sean O’Neill                                   Texas E-File/ E-Mail
Assistant Attorney General
Bankruptcy & Collections Division
P.O. Box 12548, MC 008
Austin, Texas 78711-2548
Telephone: 512-463-2173
Direct Line: 512-475-4255
Fax: 512-936-1409
Email: Sean.Oneill@texasattorneygeneral.gov


                                            /s/ George F. May/
                                            ___________________________
                                            George F. May




                                       6